Preliminary Pricing Supplement SUBJECT TO COMPLETION November 17, 2009 Pricing Supplement dated November, 2009 to the Prospectus dated January 5, 2007 and the Prospectus Supplement dated July 16, 2009 $ Royal Bank of Canada Senior Global Medium-Term Notes, Series C CMS Target Yield Notes, due November , Royal Bank of Canada is offering the CMS Target Yield Notes (the “notes”) described below. The notes are senior unsecured debt securities issued by Royal Bank of Canada. The prospectus dated January 5, 2007, the prospectus supplement dated July 16, 2009 and this pricing supplement describe terms that will apply generally to the notes, including any notes you purchase. The notes are linked to the 10-year U.S. Constant Maturity Swap rate (the “CMS rate,” or the “Reference Rate”). The notes will be issued in denominations of $1,000 and multiples of $1,000. At maturity, subject to our credit risk, you will receive a cash payment per $1,000 in principal amount of the notes (the “Redemption Amount”) based upon the level of the Reference Rate, determined on the Determination Date, which is expected to occur five business days prior to the maturity date of the notes. The Redemption Amount per $1,000 in principal amount of the notes will be determined as follows: · If the Reference Rate is greater than the “Target Rate” of 6%, the Redemption Amount will equal to the sum of (i) $1,000 plus (ii) the “Redemption Premium,” which will be $300 (representing a return of 30% on the original issue price). · If the Reference Rate is less than or equal to the Target Rate, the Redemption Amount will equal We expect to price for initial sale to the public on November 20, 2009 (the “pricing date”). Depending on the pricing date, the settlement date of the notes is expected to be November 25, 2009 (the “issuance date”) and the maturity date of the notes is expected to be November , 2014 (the “maturity date”). We will not make any payments on the notes prior to maturity. The notes will not be listed on any securities exchange. The CUSIP number for the notes is . Investing in the notes involves a number of risks. See “Risk Factors” beginning on page S-1 of the prospectus supplement dated July 16, 2009 and “Additional Risk Factors” beginning on page PS-1 of this pricing supplement. The notes are unsecured and are not savings accounts or deposits of a bank. The notes are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (“FDIC”), or any other governmental agency of Canada or the United States. The notes are not guaranteed under the FDIC’s Temporary Liquidity Guarantee Program. Per Note Total Price to public $ 1,000 $ Underwriting discounts and commission $ 20 $ Proceeds to Royal Bank of Canada $ 980 $ If the notes priced on the date of this preliminary pricing supplement, RBC Capital Markets Corporation, which we refer to as RBCCM, acting as agent for Royal Bank of Canada, would receive a commission of approximately $20.00 per $1,000 in principal amount of the notes and would use a portion of that commission to allow selling concessions to other dealers of approximately $20.00 per $1,000 in principal amount of the notes. The other dealers may forgo, in their sole discretion, some or all of their selling concessions. If the notes priced on the date of this preliminary pricing supplement, the price of the notes would also include a profit of $13.50 per $1,000 in principal amount of the notes earned by Royal Bank of Canada in hedging its exposure under the notes. In no event will the total of the commission received by RBCCM, which includes concessions to be allowed to other dealers, and the hedging profits of Royal Bank of Canada, exceed $45.00 per $1,000 in principal amount of the notes. We may use this pricing supplement in the initial sale of the notes. In addition, RBC Capital Markets Corporation or another of our affiliates may use this pricing supplement in market-making transactions in the notes after the initial sale.
